Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of bin'oculars in leather cases exported from Japan subsequent to February 27,1958.
That binoculars in leather eases are not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the merchandise involved herein was entered for consumption subsequent to February 27,1958.
*414That onl or about the date of exportation, of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature anld all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the item designated on the invoice as “buyers commission” in the amount shown thereon.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question is statutory export value and hold that such value therefor is the appraised value, less the amount shown on the invoice for the item identified as “Buyer’s Commission.”
Judgment will be rendered accordingly.